DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application is being examined under the pre-AIA  first to inventprovisions. 
Priority
2.	This application is a continuation of application No 17/118,157 (now U.S Patent No. US 11,146,807 B2), which is a continuation of application No 16/548,832 (now U.S Patent No. US 10,869,053 B2), which is a continuation of application No. 15/274,682 (Now U.S Patent No. US 10432959 B2), which claims priority to U.S. Provisional Application Ser. No. 62/222,381, filed 09/23/2015, and U.S. Provisional Application Ser. No. 62/336,148, filed 05/13/2016, and is hereby incorporated by references.
		
Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 09/10/2021, 12/15/2021, and 07/14/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections on duplicate claims
4.	Applicant is advised that claims 18 and 32 in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference (e.g. receiving or providing) in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). Although claims 18 and 32 have been drafted as separate independent claims, they appears to recite the same limitations and relate effectively to the same subject-matter and to differ from each other only with regard to the definition of the subject-matter for which protection is sought and/or in respect of the terminology used for the features of that subject-matter.

Claim Objections
5.	Claim 39 is objected to because of the following informalities:   
Claim 39 recites “a method of providing a video” in the claim. However, the specification discloses “a method of encoding a video” in paragraph 0007 (U.S published application). Therefore, claim 39 is unclear and vague.
	Appropriate correction is required.


Claim Rejections - 35 USC § 101
6.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claim 46 recites "a computer-readable storage device". However, the specification does not define the above the storage device, and the context the storage device was used in the claim would fairly suggest to one of ordinary skill signals or other forms of propagation and transmission media, typewritten or handwritten text on paper, or other items failing to be an appropriate manufacture under 35 USC 101 in the context of computer-related inventions. Therefore, the broadest reasonable interpretation to the above storage device would cover forms of non-transitory tangible media and transitory propagating signals per se.
The rejections above can be overcome by amending the claims by adding the limitation "non-transitory" to the claim. The applicant is directed to guidance provided in the document titled "Subject Matter Eligibility of Computer Readable Media" dated  January 26, 2010 and available on the USPTO public website athttp://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf


Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

9. 	Independent claims 18 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 14 of U.S Patent No. US 10,432,959 B2 (U.S application No. 15/274,682). 
Although the claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology, and the claims are obvious variants of each other.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10. 	Independent claims 18 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of U.S Patent No. US 10,869,053 B2 (U.S application No. 16/548,832). 
	Although the claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology, and the claims are obvious variants of each other.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11. 	Independent claims 18 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6 of U.S Patent No. US 11,146,807 B2 (U.S application No. 17/118,157). 
	Although the claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology, and the claims are obvious variants of each other.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486